DETAILED ACTION
The amendments filed 5/16/2022 have been entered. Claims 1, 3-8, 10, and 12-20 have been amended and claims 2, 9, and 11 have been cancelled. Claims 1, 3-8, 10, and 12-20 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant asserts “Obuchi does not describe calculating a distance between a current location of the vehicle and a passage point on the travel trajectory 21 of the preceding vehicle 20 and extracting reference movement information from the travel trajectory 21 of the preceding vehicle 20 based on the calculated distance” in pages 18-19 of Applicant’s Remarks. However, Examiner respectfully disagrees. Obuchi discloses determining an inter-vehicle distance between the vehicle 10 and the preceding vehicle 20 (see at least [0079]). Examiner sets forth the current position of the preceding vehicle is also a position on the travel trajectory of the preceding vehicle, thus reading on calculating the distance between a current location and a point on the travel trajectory. Determining the inter-vehicle distance means the position of the preceding vehicle is known and tracked. Additionally, the combination of the inter-vehicle distance and travel trajectory assistance makeup the preceding vehicle following assistance (see at least [0079]).
As discussed above, the applicant’s arguments are unpersuasive and the rejection to the claims under 35 USC § 102 and 103 are maintained as outlined below.
Response to Amendment
Regarding the claim interpretations under 35 USC § 112(f), claims have been amended to no longer invoke a claim interpretation.
Regarding the rejections to the claims under 35 USC § 101, amendments made to the claims overcome the rejections. The rejections under 35 USC § 101 have been withdrawn.
Regarding the rejections to the claims under 35 USC § 112, amendments made to the claims have overcome the rejections. The rejections under35 USC § 112 have been withdrawn.
Regarding the rejections to the claims under 35 USC § 102 and 103, claims have been amended but fail to overcome the rejections. Therefore, the rejections under 35 USC § 102 and 103 are maintained as outlined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obuchi (U.S. Patent Application Publication No. 2015/0088382 A1).
Regarding claim 1, Obuchi discloses:
An information processing apparatus, comprising: circuitry configured to: (vehicle-mounted control device 200 includes an ECU, see at least [0076]) 
acquire movement information related to movement of a mobile object different from a target mobile object, wherein the target mobile object is a control target, and (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086])
the movement information includes information regarding a passage trajectory through which the mobile object has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12);
calculate a distance between a current location of the target mobile object and a passage point on the passage trajectory of the mobile object (driving assistance device 300 determines inter-vehicle distance between vehicle 10 and preceding vehicle 20, see at least [0079]) *Examiner sets forth current location of preceding vehicle is also a point on the passage trajectory.; 
extract reference movement information from the movement information of the mobile object based on the calculated distance (preceding vehicle following is combination of inter-vehicle distance assistance and determining travel trajectory of preceding vehicle, see at least [0079]); and 
generate, based on the extracted reference movement information, information related to a goal trajectory for control of movement of the target mobile object, wherein the goal trajectory is a goal for the movement of the target mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Regarding claim 6, Obuchi discloses the elements above and further discloses:
Wherein the circuitry is further configured to generate a planned route from a current location of the target mobile object to a destination of the target mobile object (“navigation system 112 searches for a travel route from present position of the vehicle 10 to a destination” see at least [0069]).
Regarding claim 7, Obuchi discloses the elements above and further discloses:
the circuitry is further configured to acquire the movement information of the mobile object having passed through a region, the region includes the current location of the target mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192] and Fig. 12) *Examiner sets forth the current location of the vehicle 10 is a region or point that the preceding vehicle 20 has already travelled if vehicle 10 is following the preceding vehicle’s trajectory 21. and 
a nearest route point of a plurality of route points on the planned route as viewed from the current location of the target mobile object, and the nearest route point is nearest to the current location of the target mobile object among the plurality of route points on the planned route (location 22 is the next closest point for following the trajectory 21, see at least [0122] and Fig. 14-15) *Examiner sets forth the point 22 is the nearest known point because past point 22 is a new presumed trajectory due to vehicle 30 entering.
Regarding claim 8, Obuchi discloses the elements above and further discloses:
the circuitry is further configured to generate the information related to the goal trajectory from the current location of the target mobile object to a nearest route point of a plurality of route points on the planned route (vehicle 10 continues to follow the travel trajectory to location 22, and then presumes a travel trajectory 35 past location 22 to determine a deviation amount, see at least [0122] and Fig. 14-15), and
the nearest route point is nearest to the current location of the target mobile object among the plurality of route points on the planned route (location 22 is the next closest point for following the trajectory 21, see at least [0122] and Fig. 14-15) *Examiner sets forth the point 22 is the nearest known point because past point 22 is a new presumed trajectory due to vehicle 30 entering.
Regarding claim 17, Obuchi discloses:
A first vehicle, (vehicle 10, see at least [0056] and Fig. 1) comprising: circuitry configured to (vehicle-mounted control device 200 includes an ECU, see at least [0076]):
acquire movement information related to movement of a second vehicle different from the first vehicle, wherein the first vehicle is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]), and
the movement information includes information regarding a passage trajectory through which the second vehicle has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12);
calculate a distance between a current location of the first vehicle and a passage point on the passage trajectory of the second vehicle (driving assistance device 300 determines inter-vehicle distance between vehicle 10 and preceding vehicle 20, see at least [0079]) *Examiner sets forth current location of preceding vehicle is also a point on the passage trajectory;
extract reference movement information from the movement information of the second vehicle based on the calculated distance (preceding vehicle following is combination of inter-vehicle distance assistance and determining travel trajectory of preceding vehicle, see at least [0079]); 
generate, based on the extracted reference movement information, information related to a goal trajectory that is a goal for movement of the first vehicle (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]); and 
control the movement of the first vehicle based on the generated information related to the goal trajectory (steer assistance portion 380 adjusts the steering of vehicle 10 to stay on the target travel trajectory, see at least [0090]).
Regarding claim 18, Obuchi discloses:
A first mobile object, comprising (vehicle 10, see at least [0056] and Fig. 1): circuitry configured to (vehicle-mounted control device 200 includes an ECU, see at least [0076]):   
acquire movement information related to movement of a second mobile object different from the first mobile object, wherein the first mobile object is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]), and
the movement information includes information regarding a passage trajectory through which the second mobile object has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12);
calculate a distance between a current location of the first mobile object and a passage point on the passage trajectory of the second mobile object (driving assistance device 300 determines inter-vehicle distance between vehicle 10 and preceding vehicle 20, see at least [0079]) *Examiner sets forth current location of preceding vehicle is also a point on the passage trajectory;
extract reference movement information from the movement information of the second mobile object based on the calculated distance (preceding vehicle following is combination of inter-vehicle distance assistance and determining travel trajectory of preceding vehicle, see at least [0079]); 
generate, based on the extracted reference movement information, information related to a goal trajectory that is a goal for movement of the first mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]); and 
control the movement of the first mobile object based on the generated information related to the goal trajectory (steer assistance portion 380 adjusts the steering of vehicle 10 to stay on the target travel trajectory, see at least [0090]).
Regarding claim 19, Obuchi discloses:
An information processing method executed by a computer (vehicle-mounted control device 200 includes an ECU, see at least [0076]), the information processing method comprising: 
acquiring movement information related to movement of a mobile object different from a target mobile object, wherein the target mobile object is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]), and
the movement information includes information regarding a passage trajectory through which the mobile object has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12);
calculating a distance between a current location of the target mobile object and a passage point on the passage trajectory of the mobile object (driving assistance device 300 determines inter-vehicle distance between vehicle 10 and preceding vehicle 20, see at least [0079]) *Examiner sets forth current location of preceding vehicle is also a point on the passage trajectory;
extracting reference movement information from the movement information of the mobile object based on the calculated distance (preceding vehicle following is combination of inter-vehicle distance assistance and determining travel trajectory of preceding vehicle, see at least [0079]); and 
generating, based on the extracted reference movement information, information related to a goal trajectory for control of movement of the target mobile object, wherein the goal trajectory is a goal for the movement of the target mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Regarding claim 20, Obuchi discloses:
A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising (vehicle-mounted control device 200 includes an ECU, see at least [0076]): 
acquiring movement information related to movement of a mobile object different from a target mobile object, wherein the target mobile object is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]), and
the movement information includes information regarding a passage trajectory through which the mobile object has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12);
calculating a distance between a current location of the target mobile object and a passage point on the passage trajectory of the mobile object (driving assistance device 300 determines inter-vehicle distance between vehicle 10 and preceding vehicle 20, see at least [0079]) *Examiner sets forth current location of preceding vehicle is also a point on the passage trajectory;
extracting reference movement information from the movement information of the mobile object based on the calculated distance (preceding vehicle following is combination of inter-vehicle distance assistance and determining travel trajectory of preceding vehicle, see at least [0079]); and  SP368783WO00 82 
generating, based on the extracted reference movement information, information related to a goal trajectory for control of movement of the target mobile object, wherein the goal trajectory is a goal for movement of the target mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Habu et al. (U.S. Patent Application Publication No. 2018/0022351 A1; hereinafter Habu).
Regarding claim 3, Obuchi discloses the elements above but does not disclose:
Identification information
However, Habu teaches:
the movement information further includes identification information to identify the mobile object (extracted forward vehicles are assigned a unique vehicle ID, see at least [0074] and [0085]), and 
information regarding the passage point on the passage trajectory associated with the identification information (travelled route of each forward vehicle is assigned an identifier estimated in accordance with the forward vehicle ID, see at least [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle tracking disclosed by Obuchi by adding the vehicle ID taught by Habu. One of ordinary skill in the art would have been motivated to make this modification in order to associate a travelled route with the corresponding forward vehicle (see [0074]).
Regarding claim 4, the combination of Obuchi and Habu teach the elements above and Obuchi further discloses:
the movement information further includes surrounding information of the mobile object at a timing at which the mobile object passes through the passage point (vehicle-mounted camera 102 captures surrounding environment such as lanes of road, road profile, guard rails, and side walls in addition to the preceding vehicle 20, see at least [0060]).
Regarding claim 5, the combination of Obuchi and Habu teach the elements above and Obuchi further discloses:
the surrounding information includes at least one of image information or depth information of surroundings of the mobile object (surrounding environment information is gathered through image data, see at least [0060]).
Regarding claim 10, Obuchi discloses the elements above but does not disclose:
calculate a first correlation value that represents a correlation between the planned route of the target mobile object and the passage trajectory of the mobile object; and extract the reference movement information based on the first correlation value.
However, Habu teaches:
calculate a first correlation value that represents a correlation between the planned route of the target mobile object and the passage trajectory of the mobile object (travelled-route selecting apparatus 1 compares lateral distances of candidate travelled-routes relative to the own vehicle V, see at least [0126]), and 
extract the reference movement information based on the first correlation value (travelled-route selecting apparatus 1 selects the candidate travelled-route that is closest to the own vehicle within a threshold value, see at least [0126] and Fig. 5A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle following disclosed by Obuchi by adding the lateral distance value between the trajectories taught by Habu. One of ordinary skill in the art would have been motivated to make this modification in order to select “the candidate travelled-route, whose location is close to the own vehicle V and whose lateral distance is within the threshold value relative to the own vehicle V” (see [0126]).
Regarding claim 12, Obuchi discloses the elements above but does not disclose:
calculate a second correlation value that represents a correlation between surrounding information ofSP368783WO0 79 the current location of the target mobile object and surrounding information of the passage point on the passage trajectory of the mobile object (travelled-route selecting apparatus 1 determines the lanes of the candidate preceding vehicles and determines the vehicle’s own lane, see at least [0124]); and 
extract the reference movement information based on the second correlation value (candidate travelled-route are determined for candidate preceding vehicles according to the own-lane probabilities, see at least [0124]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle following disclosed by Obuchi by adding the own-lane probability taught by Habu. One of ordinary skill in the art would have been motivated to make this modification in order to “prevent erroneous selection of the candidate travelled-route of an adjacent vehicle that is travelling on an adjacent lane, which is far away from the own vehicle V” (see [0127]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Fujitomi et al. (JP 2009149194 A; see reference N on PTO-892; hereinafter Fujitomi).
Regarding claim 13, Obuchi discloses the elements above and further discloses:
generate the information for the movement of the target mobile object based on map information and the determination the generation of the information for the movement of the target mobile object is possible (navigation system 112 uses current position of the vehicle 10 and map information database 111 for a travel route, see at least [0069]); and
Obuchi does not explicitly disclose:
determine generation of information for the movement of the target mobile object is one of possible or not possible;
generate, the information related to the goal trajectory based on the determination the generation of the information for the movement of the target mobile object is not possible.
However, Fujitomi teaches:
determine generation of information for the movement of the target mobile object is one of possible or not possible; generate, the information related to the goal trajectory based on the determination the generation of the information for the movement of the target mobile object is not possible (the system uses the surrounding environment information in order to track and follow the leading vehicle and position the self vehicle in the environment when a GPS cannot be used, see at least [0004]-[0006]; in an area where GPS is possible, the GPS is used but where position information cannot be acquired by GPS, position is estimated, see at least [0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle tracking disclosed by Obuchi by adding the GPS determination taught by Fujitomi. One of ordinary skill in the art would have been motivated to make this modification in order “to improve the estimation accuracy of a position and orientation” and “to improve the accuracy of tracking traveling” when GPS data is not available (see [0064]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (U.S. Patent Application Publication No. 2016/0332570 A1).
Regarding claim 14, Obuchi discloses the elements above and further discloses:
the information processing apparatus is in the target mobile object (driving assistance device 300 is in vehicle 10, see at least [0056]), 
Obuchi does not disclose:
a network
However, Kunkel teaches
the circuitry is further configured to acquire the movement information from a server that is connected to each of the target mobile object and the mobile object, and the server is capable SP368783WO0 80 of communicating with each of the target mobile object and the mobile object via a network (server system receives data from one vehicle and sends data to the other within the traffic network, see at least [0018]-[0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles “to transmit only their most probable path” to “identify a possible collision with another vehicle” (see [0018] and [0020]).
Regarding claim 15, Obuchi discloses the elements above but does not disclose:
the information processing apparatus is a server connected to each of the target mobile object and the mobile object, and the server is capable of communicating with each of the target mobile object and the mobile object via a network.
However, Kunkel teaches:
the information processing apparatus is a server connected to each of the target mobile object and the mobile object, and the server is capable of communicating with each of the target mobile object and the mobile object via a network (the server system 130 allows data exchange in both directions between the own vehicle and the other vehicle, see at least [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to communicate with one another to “identify a possible collision with another vehicle” (see at least [0020] and [0063]).
Regarding claim 16, the combination of Obuchi and Kunkel teaches the elements above but Obuchi does not disclose:
transmit, to the target mobile object via the network, the generated information related to the goal trajectory.
However, Kunkel teaches:
transmit, to the target mobile object via the network (server system 130 comprises a data transmission unit 131, see at least [0063]), the generated information related to the goal trajectory (vehicle 110 transmits the most probable path to the other vehicle, see at least [0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to communicate with one another to “identify a possible collision with another vehicle” (see at least [0020] and [0063]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662